Order entered January 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00420-CR

                                  JUSTIN KRISS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. MB10-60533-B

                                           ORDER
        The Court REINSTATES the appeal.

        On December 20, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is represented by retained counsel Melvyn Bruder; (3) Mr.

Bruder’s explanation for the delay in filing appellant’s brief is the holiday season and his

workload; and (4) Mr. Bruder will file appellant’s brief on or before January 28, 2013.

        We received appellant’s brief on January 28, 2013 and ORDER it filed as of the date of

this order.

                                                      /s/   DAVID W. EVANS
                                                            JUSTICE